DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 11/22/2021. 
Claims 1-20 are pending. 
The Drawings filed on 11/22/2021 are noted. 

Claim Objections
Claims 2, 4, 10, and 16 are objected to because of the following informalities: Claims 2 and 16 recites a “,” at the end of the claim limitation. It should instead recite a “.”. Claims 4 and 10 recites an extra space at the end of the limitation.  Appropriate correction is required.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 to 5, 7 to 11, 13 to 17, and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent 10,486,078 B1 to Hampton et al. 

Regarding Claim 1, Hampton discloses a system for providing player-selected interactive functionalities, comprising: 
a base toy comprising memory storing a set of base operating functions, a body, a set of operational elements mounted upon the body, and a controller operating the set of operational elements to operate to provide one or more of the set of base operating functions (figs. 1-4, Col. 1:47-64, Col.2:17, Col. 5:11-59 discloses  toy body includes a controller that is operable to sense or detect when the key is installed or attached to the toy body (e.g., in a key receptacle), whether it is installed correctly or incorrectly, and to read an identifier (ID) (e.g., a static code as may be provided in an RFID tag/chip).  The controller may then operate onboard functional elements such as lights and a sound system to provide functions or special effects linked to that key's ID (e.g., each key type may have different special effects associated with it for use during build time and during post build time); and 
an add-on element detachably mounted upon the body (Col. 2:17-39, Col. 6:51-73, Col. 1:65-Col. 2:17 discloses the new toy design provides one or more sets of add-on components or accessories that each may include one, two, three, or more items that can be chosen by the participant to individualize their BYO toy or to have the BYO toy better match equipment used by their favorite movie or comic book character.  The participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part), 
wherein the add-on element comprises memory storing a set of upgrade operating functions (Col. 5:16-34, 44-59 discloses the toy body or base part 120 includes a controller or control assembly 122 with a processor 124 executing code/instructions in local memory 130 to provide a control application 126 to control build-time and post build-time functions of the toy including the body/part 120. The memory 130 is shown to store a file 132 for each key 164 that may be inserted or attached to the body/base part 120 (e.g., inserted into a key receptacle 160 provided in the body 120). Each of these files 132 is linked to one of the identifiers (IDs) 165 of the keys 164, and each file 132 includes a set of build-time function definitions 134 for one or more functional elements 150 provided in or on the body/base part 120. Each file 132 also includes for one or more of the functional elements 150 a set of post-build time function definitions 136, and these will typically differ at least partially from the build-time function definitions so that operations or special effects provided by the toy with the toy body 120 differ after successful assembly),
wherein the controller further operates the set of operational elements to operate to provide one or more of the set of upgrade operating functions (Col. 2:17-39, Col. 7:23-40, Col. 11:23-44 discloses the participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part.  The controller in the toy body includes a sensor or detector for detecting when assembly is completed such as when a last add-on component is properly coupled to the toy body.  In response, the controller may operate the functional elements in the toy body to halt build-time functions or special effects.  The participant may then use a switch or other user input device on the body or base part to cause the controller of the now assembled BYO toy to operate the functional elements, such as lights, a sound system, and the like, to provide post build-time functions or special effects (which typically differ at least in part from the build-time functions or special effects)), 
wherein the add-on element comprises a thematic component configured for mounting to an external surface of the body of the base toy (Col. 4:34-63 discloses One useful example discussed below is that of a BYO toy that allows build participants to assemble their own wand or wand-type toy. In one envisioned BYO experience, some effects (e.g., light emitting diodes) in a toy body or hilt are turned on or active (and off, in some cases) only during build time and only upon insertion of the key that is a physical token that embodies machine readable data where the machine readable data indicates, in the examples herein, a theme or character identity. The key can take any physical form suitable for a particular application such as cube, cylinder, sphere, or irregular shapes such as a crystal, jewel, or puzzle piece. The key may be any color, be opaque, be translucent, or be a mixture of these), and 
wherein the thematic component includes the memory adapted for being communicatively linked to the controller of the base toy (Col. 4:5-63 discloses the participant may also be provided a plurality of add-on parts or accessories that they can select (or two or more sets of such add-on parts) for use in building and individualizing their BYO toy).   

Regarding Claim 2, Hampton discloses the system of claim 1, wherein the set of operational elements includes a motion assembly for moving the body of the base toy and wherein the set of base operating functions includes a speed range for the moving of the body (Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use).  

Regarding Claim 3, Hampton discloses the system of claim 1, wherein the set of base operating functions includes a set of locomotion types for the body and wherein the set of upgrade operating functions modifies or adds to the set of locomotion types ((Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use; the LEDs on the light strip may be turned on in a coordinated fashion to provide a chasing effect or other animation from the bottom or inner end 252 to the top or outer end 254 (and the rate of this animation may be determined by the inserted key such as to match a particular sound file), and the LEDs may be turned off in opposite chasing effect form end 254 to end 252 (such as in response to the user/participant pressing the switch or other user input device)).  

Regarding Claim 4, Hampton discloses the system of claim 1, wherein the set of operational elements includes a sound assembly, wherein the set of base operating functions includes a set of sounds for output by the sound assembly, and wherein the set of upgrade operating functions modifies or adds to the set of sounds (Col. 2:39-60, Col. 5:35-64 discloses a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120). The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use. The memory 130 may store one or more soundtracks or sound clips 138 (or files to drive the other optionally included components of the sound system noted above) that can be played over the sound system 154, with the same or differing ones provided during build-time as defined at 134 for each key 164 in file 132 and during post build-time as defined at 136 for each key 164 in file 132).  

Regarding Claim 5, Hampton discloses the system of claim 1, wherein the set of operational elements includes a light assembly, wherein the set of base operating functions includes a set of lighting parameters for use in operating the light assembly, and wherein the set of upgrade operating functions modifies or adds to the set of lighting parameters (Col. 2:39-60, Col. 5:35-64, Col. 8:4-23 discloses A wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs)… the function definitions for build-time 134 and for post build-time 136 may include how to operate the lighting assembly 152, which may differ between build-time and post build time and may differ for each key 164 (e.g., steady or blinking lights, specific colors for each key 164, and so on)). 

Regarding Claim 7, Hampton discloses the system of claim 1, wherein the set of base operating functions includes life parameters for use in interactive gameplay for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds to the life parameters (Col. 5:11-59).  

Regarding Claim 8, Hampton discloses a system for providing player-selected interactive functionalities, comprising: 
a base toy comprising memory storing a set of base operating functions, a body, a set of operational elements mounted upon the body, and a controller operating the set of operational elements to operate to provide one or more of the set of base operating functions (figs. 1-4, Col. 1:47-64, Col.2:17, Col. 5:11-59 discloses  toy body includes a controller that is operable to sense or detect when the key is installed or attached to the toy body (e.g., in a key receptacle), whether it is installed correctly or incorrectly, and to read an identifier (ID) (e.g., a static code as may be provided in an RFID tag/chip).  The controller may then operate onboard functional elements such as lights and a sound system to provide functions or special effects linked to that key's ID (e.g., each key type may have different special effects associated with it for use during build time and during post build time); and 
an add-on element detachably mounted upon the body (Col. 2:17-39, Col. 6:51-73, Col. 1:65-Col. 2:17 discloses the new toy design provides one or more sets of add-on components or accessories that each may include one, two, three, or more items that can be chosen by the participant to individualize their BYO toy or to have the BYO toy better match equipment used by their favorite movie or comic book character.  The participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part), 
wherein the add-on element comprises memory storing a set of upgrade operating functions (Col. 5:16-34, 44-59 discloses the toy body or base part 120 includes a controller or control assembly 122 with a processor 124 executing code/instructions in local memory 130 to provide a control application 126 to control build-time and post build-time functions of the toy including the body/part 120. The memory 130 is shown to store a file 132 for each key 164 that may be inserted or attached to the body/base part 120 (e.g., inserted into a key receptacle 160 provided in the body 120). Each of these files 132 is linked to one of the identifiers (IDs) 165 of the keys 164, and each file 132 includes a set of build-time function definitions 134 for one or more functional elements 150 provided in or on the body/base part 120. Each file 132 also includes for one or more of the functional elements 150 a set of post-build time function definitions 136, and these will typically differ at least partially from the build-time function definitions so that operations or special effects provided by the toy with the toy body 120 differ after successful assembly),
wherein the controller further operates the set of operational elements to operate to provide one or more of the set of upgrade operating functions (Col. 2:17-39, Col. 7:23-40, Col. 11:23-44 discloses the participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part.  The controller in the toy body includes a sensor or detector for detecting when assembly is completed such as when a last add-on component is properly coupled to the toy body.  In response, the controller may operate the functional elements in the toy body to halt build-time functions or special effects.  The participant may then use a switch or other user input device on the body or base part to cause the controller of the now assembled BYO toy to operate the functional elements, such as lights, a sound system, and the like, to provide post build-time functions or special effects (which typically differ at least in part from the build-time functions or special effects)), 
wherein the set of operational elements includes a motion assembly for moving the body of the base toy (Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use), 
wherein the set of base operating functions includes a speed range for the moving of the body or a set of locomotion types for the body (Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use; the LEDs on the light strip may be turned on in a coordinated fashion to provide a chasing effect or other animation from the bottom or inner end 252 to the top or outer end 254 (and the rate of this animation may be determined by the inserted key such as to match a particular sound file), and the LEDs may be turned off in opposite chasing effect form end 254 to end 252 (such as in response to the user/participant pressing the switch or other user input device)), and 
wherein the set of upgrade operating functions modifies the speed range or modifies or adds to the set of locomotion types (Col. 5:11-63, Col. 8:15-23).  

Regarding Claim 9, Hampton discloses the system of claim 8, wherein the add-on element comprises a thematic component configured for mounting to an external surface of the body of the base toy and wherein the thematic component includes the memory adapted for being communicatively linked to the controller of the base toy (Col. 4:34-63 discloses One useful example discussed below is that of a BYO toy that allows build participants to assemble their own wand or wand-type toy. In one envisioned BYO experience, some effects (e.g., light emitting diodes) in a toy body or hilt are turned on or active (and off, in some cases) only during build time and only upon insertion of the key that is a physical token that embodies machine readable data where the machine readable data indicates, in the examples herein, a theme or character identity. The key can take any physical form suitable for a particular application such as cube, cylinder, sphere, or irregular shapes such as a crystal, jewel, or puzzle piece. The key may be any color, be opaque, be translucent, or be a mixture of these).  

Regarding Claim 10, Hampton discloses the system of claim 8, wherein the set of operational elements includes a sound assembly, wherein the set of base operating functions includes a set of sounds for output by the sound assembly, and wherein the set of upgrade operating functions modifies or adds to the set of sounds (Col. 2:39-60, Col. 5:35-64 discloses a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120). The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use. The memory 130 may store one or more soundtracks or sound clips 138 (or files to drive the other optionally included components of the sound system noted above) that can be played over the sound system 154, with the same or differing ones provided during build-time as defined at 134 for each key 164 in file 132 and during post build-time as defined at 136 for each key 164 in file 132).  

Regarding Claim 11, Hampton discloses the system of claim 8, wherein the set of operational elements includes a light assembly, wherein the set of base operating functions includes a set of lighting parameters for use in operating the light assembly, and wherein the set of upgrade operating functions modifies or adds to the set of lighting parameters (Col. 2:39-60, Col. 5:35-64, Col. 8:4-23 discloses A wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs)… the function definitions for build-time 134 and for post build-time 136 may include how to operate the lighting assembly 152, which may differ between build-time and post build time and may differ for each key 164 (e.g., steady or blinking lights, specific colors for each key 164, and so on)).  

Regarding Claim 13, Hampton discloses the system of claim 8, wherein the set of base operating functions includes life parameters for use in interactive gameplay for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds to the life parameters (Col. 5:11-59).  

Regarding Claim 14, Hampton discloses a system for providing player-selected interactive functionalities, comprising: 
a base toy comprising memory storing a set of base operating functions, a body, a set of operational elements mounted upon the body, and a controller operating the set of operational elements to operate to provide one or more of the set of base operating functions (figs. 1-4, Col. 1:47-64, Col.2:17, Col. 5:11-59 discloses  toy body includes a controller that is operable to sense or detect when the key is installed or attached to the toy body (e.g., in a key receptacle), whether it is installed correctly or incorrectly, and to read an identifier (ID) (e.g., a static code as may be provided in an RFID tag/chip).  The controller may then operate onboard functional elements such as lights and a sound system to provide functions or special effects linked to that key's ID (e.g., each key type may have different special effects associated with it for use during build time and during post build time); and 
an add-on element detachably mounted upon the body (Col. 2:17-39, Col. 6:51-73, Col. 1:65-Col. 2:17 discloses the new toy design provides one or more sets of add-on components or accessories that each may include one, two, three, or more items that can be chosen by the participant to individualize their BYO toy or to have the BYO toy better match equipment used by their favorite movie or comic book character.  The participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part), 
wherein the add-on element comprises memory storing a set of upgrade operating functions (Col. 5:16-34, 44-59 discloses the toy body or base part 120 includes a controller or control assembly 122 with a processor 124 executing code/instructions in local memory 130 to provide a control application 126 to control build-time and post build-time functions of the toy including the body/part 120. The memory 130 is shown to store a file 132 for each key 164 that may be inserted or attached to the body/base part 120 (e.g., inserted into a key receptacle 160 provided in the body 120). Each of these files 132 is linked to one of the identifiers (IDs) 165 of the keys 164, and each file 132 includes a set of build-time function definitions 134 for one or more functional elements 150 provided in or on the body/base part 120. Each file 132 also includes for one or more of the functional elements 150 a set of post-build time function definitions 136, and these will typically differ at least partially from the build-time function definitions so that operations or special effects provided by the toy with the toy body 120 differ after successful assembly),
23wherein the controller further operates the set of operational elements to operate to provide one or more of the set of upgrade operating functions (Col. 2:17-39, Col. 7:23-40, Col. 11:23-44 discloses the participants may then build or assemble their BYO toy by assembling or attaching the chosen add-on components or accessories to the toy body or base part.  The controller in the toy body includes a sensor or detector for detecting when assembly is completed such as when a last add-on component is properly coupled to the toy body.  In response, the controller may operate the functional elements in the toy body to halt build-time functions or special effects.  The participant may then use a switch or other user input device on the body or base part to cause the controller of the now assembled BYO toy to operate the functional elements, such as lights, a sound system, and the like, to provide post build-time functions or special effects (which typically differ at least in part from the build-time functions or special effects)), 
wherein the set of operational elements includes a sound assembly and a light assembly, wherein the set of base operating functions includes a set of sounds for output by the sound assembly and a set of lighting parameters for use in operating the light assembly, and wherein the set of upgrade operating functions modifies or adds to at least one of the set of sounds and the set of lighting parameters (Col. 2:39-60, Col. 5:35-64 discloses a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120). The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use. The memory 130 may store one or more soundtracks or sound clips 138 (or files to drive the other optionally included components of the sound system noted above) that can be played over the sound system 154, with the same or differing ones provided during build-time as defined at 134 for each key 164 in file 132 and during post build-time as defined at 136 for each key 164 in file 132; Col. 2:39-60, Col. 5:35-64, Col. 8:4-23 discloses A wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs)… the function definitions for build-time 134 and for post build-time 136 may include how to operate the lighting assembly 152, which may differ between build-time and post build time and may differ for each key 164 (e.g., steady or blinking lights, specific colors for each key 164, and so on).  



Regarding Claim 15, Hampton discloses the system of claim 14, wherein the add-on element comprises a thematic component configured for mounting to an external surface of the body of the base toy and wherein the thematic component includes the memory adapted for being communicatively linked to the controller of the base toy (Col. 4:34-63 discloses One useful example discussed below is that of a BYO toy that allows build participants to assemble their own wand or wand-type toy. In one envisioned BYO experience, some effects (e.g., light emitting diodes) in a toy body or hilt are turned on or active (and off, in some cases) only during build time and only upon insertion of the key that is a physical token that embodies machine readable data where the machine readable data indicates, in the examples herein, a theme or character identity. The key can take any physical form suitable for a particular application such as cube, cylinder, sphere, or irregular shapes such as a crystal, jewel, or puzzle piece. The key may be any color, be opaque, be translucent, or be a mixture of these).  

Regarding Claim 16, Hampton discloses the system of claim 15, wherein the set of operational elements includes a motion assembly for moving the body of the base toy and wherein the set of base operating functions includes a speed range for the moving of the body (Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use).  


Regarding Claim 17, Hampton discloses the system of claim 14, wherein the set of base operating functions includes a set of locomotion types for the body and wherein the set of upgrade operating functions modifies or adds to the set of locomotion types (Col. 5:11-63, Col. 8:15-23 discloses  a wide variety of functional elements 150 may be provided as shown with element 152 that may take the form of a lighting assembly (e.g., one, two, three, or more light emitting diodes (LEDs) such as red, green, and blue LEDs) and with element 154 that may take the form of a sound system (e.g., system with one or more speakers provided on the body 120).  The sound system or another system may be configured to provide vibration, haptic feedback, fans/blowers, motors, scent outputs, and the like to further the functional aspects of the toy body 120 and its use; the LEDs on the light strip may be turned on in a coordinated fashion to provide a chasing effect or other animation from the bottom or inner end 252 to the top or outer end 254 (and the rate of this animation may be determined by the inserted key such as to match a particular sound file), and the LEDs may be turned off in opposite chasing effect form end 254 to end 252 (such as in response to the user/participant pressing the switch or other user input device)).  

Regarding Claim 20, Hampton discloses the system of claim 14, wherein the set of base operating functions includes life parameters for use in interactive gameplay for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds to the life parameters (Col. 5:11-59).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 12, and 18 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,486,078 B1 to Hampton et al. in view of U.S. Patent Application Publication 2009/0051653 A1 to Barney et al. 

Regarding Claim 6, and similarly recited Claim 12, Hampton discloses the system of claim 1, but fails to explicitly disclose wherein the set of base operating functions includes attacking modes and defensive modes for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds to at least one of the attacking modes and the defensive modes.  
In a related invention, Barney discloses a unique interactive play experience carried out utilizing a toy "wand" and/or other actuation/tracking device. Barney discloses wherein the set of base operating functions includes attacking modes and defensive modes for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds to at least one of the attacking modes and the defensive modes ([0214] discloses actuating individual squares within arrays 510a and 510b (e.g., by stepping or standing on them) allows play participants 430a, 430b to select a corresponding column of squares in the playing field 504 in which they may desire to launch an attack, counterattack or defense using various learned spells or incantations. Spells may be actuated, for example, by waiving wand 100 in one or more particular learned motions selected to produce a desired play effect or spell. An infinite variety of such spells are possible as described above).

Hampton discloses a design for build-your-own (BYO) toys in which each build participant is provided a toy body or base part and asked to select a data key for their toy. In a similar and analogous art, Barney also discloses a toy device upon which you can build your own toy for interactive game play ([0136], [0208]).  Exemplary rationale that may support a conclusion of obviousness include use of known technique to improve similar products in the same way. Here both Hampton and Barney discloses buildable toy devices (i.e. wands) and can be directed for interactive game play. To add the attack and defense mode features to the Hampton invention would be to use a known technique to improve a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to include the attack and defense features of Barney. To do so would further enhance the gaming experience for the users of the toy devices by making the experience more enjoyable and exciting for them (Barney, [0007]; Hampton Col. 1:24-33).

Regarding Claim 18, Hampton discloses the system of claim 14, but fails to explicitly disclose wherein the set of base operating functions includes attacking modes and wherein the set of upgrade operating functions modifies or adds to the attacking modes.  
In a related invention, Barney discloses a unique interactive play experience carried out utilizing a toy "wand" and/or other actuation/tracking device. Barney discloses wherein the set of base operating functions includes attacking modes and wherein the set of upgrade operating functions modifies or adds to the attacking modes ([0214] discloses actuating individual squares within arrays 510a and 510b (e.g., by stepping or standing on them) allows play participants 430a, 430b to select a corresponding column of squares in the playing field 504 in which they may desire to launch an attack, counterattack or defense using various learned spells or incantations. Spells may be actuated, for example, by waiving wand 100 in one or more particular learned motions selected to produce a desired play effect or spell. An infinite variety of such spells are possible as described above).

Hampton discloses a design for build-your-own (BYO) toys in which each build participant is provided a toy body or base part and asked to select a data key for their toy. In a similar and analogous art, Barney also discloses a toy device upon which you can build your own toy for interactive game play ([0136], [0208]).  Exemplary rationale that may support a conclusion of obviousness include use of known technique to improve similar products in the same way. Here both Hampton and Barney discloses buildable toy devices (i.e. wands) and can be directed for interactive game play. To add the attack mode features to the Hampton invention would be to use a known technique to improve a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to include the attack features of Barney. To do so would further enhance the gaming experience for the users of the toy devices by making the experience more enjoyable and exciting for them (Barney, [0007]; Hampton Col. 1:24-33).
 
 




Regarding Claim 19, Hampton discloses the system of claim 14, but fails to explicitly disclose wherein the set of base operating functions includes defensive modes for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds the defensive modes.  
In a related invention, Barney discloses wherein the set of base operating functions includes defensive modes for use in interactive gameplay and wherein the set of upgrade operating functions modifies or adds the defensive modes ([0214] discloses actuating individual squares within arrays 510a and 510b (e.g., by stepping or standing on them) allows play participants 430a, 430b to select a corresponding column of squares in the playing field 504 in which they may desire to launch an attack, counterattack or defense using various learned spells or incantations. Spells may be actuated, for example, by waiving wand 100 in one or more particular learned motions selected to produce a desired play effect or spell. An infinite variety of such spells are possible as described above).

Hampton discloses a design for build-your-own (BYO) toys in which each build participant is provided a toy body or base part and asked to select a data key for their toy. In a similar and analogous art, Barney also discloses a toy device upon which you can build your own toy for interactive game play ([0136], [0208]).  Exemplary rationale that may support a conclusion of obviousness include use of known technique to improve similar products in the same way. Here both Hampton and Barney discloses buildable toy devices (i.e. wands) and can be directed for interactive game play. To add the defense mode features to the Hampton invention would be to use a known technique to improve a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to include the defense features of Barney. To do so would further enhance the gaming experience for the users of the toy devices by making the experience more enjoyable and exciting for them (Barney, [0007]; Hampton Col. 1:24-33).


Conclusion
Claims 1 to 20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715